DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 1, 2022 has been entered. Claims 1-5 and 7-17 are pending in the application, with claims 1 and 7 having been amended. Claim 6 has been canceled. The amendment overcomes drawing and specification objections previously set forth in the Non-Final Office Action of 12/02/2021. However, the amendments to the specification reflect the published application having a publication No. US-2020-0022571. The amendment also overcomes each interpretation under 112(f) and rejection under 112(b) previously stated in the above Non-Final Office Action. 

Response to Arguments
Applicant’s argument, see page 1, filed 2/1/2022 with respect to the rejections of claims 1-17 under 35 U.S.C. 102 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, new grounds of rejections are made in view of the amendments to the claims. 
Please see the claim rejections under 35 U.S.C. 112, 35 U.S.C. 102, and 35 U.S.C. 103 below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said forearm" in line 12.  There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend the limitation to “a forearm.” Appropriate correction is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-2, 7-10, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle (US Patent Application Publication No. 2012/0271283).
In regard to claim 1, Doyle discloses a controller (Fig. 3B control portion 50) for a surgical tool 
(Fig.1B, abstract) comprising an elongated body (Figs. 19-21 bracket 1442) having: (a) a first portion (Figs. 19-21 central frame 1300) having a proximal end (Fig. 14A and 19, [0102] end of central frame 1300 where micro controls 50a meets pivot point 401) attachable to a support (Fig.14A end of macro controls 50b) and a distal end (Fig. 4D end of grasper hand assembly 1200) connected to a second portion (Fig. 19 grasper frame 1230) through a first connector (Fig. 19 pivot point 1240) configured for enabling said second portion to move with respect to said first portion (Fig. 19, [0137] ... the grasper hand assembly 1200 includes a grasper frame 1230. One end of the grasper frame 1230 is connected to the upper rack beam 1320 at a Wrist Bend 1801 pivot point 1240 ... by pivoting the grasper frame 1230 around a Wrist Bend 1801 axis W of the Wrist Bend 1801 pivot point 1240. ); and (b) a third portion (Fig. 19 trigger 1220) connected to said second portion through a second connecter (Fig. 18B tip grasp 1803) configured for enabling said third portion to move with respect to said second portion ([0138] To actuate the Tip Grasp 1803 motion, the user may squeeze or push the trigger 1220, causing the trigger 1220 to rotate about the Tip Grasp 1803 axis G in a counterclockwise or clockwise motion, toward or away from the user.), said third portion having an interface engageable by a hand and/or fingers of a user (Fig. 4D, [0138] ... user may insert fingers through finger loops 1212 and 1214 provided on the hand grasper 1210. To actuate the time grasp 1803 motion, the user may squeeze or push the trigger 1220, causing the trigger 1220 to rotate about the tip grasp 1803 ... ) wherein said first (Figs. 19-21 central frame 1300), second (Fig. 19 grasper frame 1230) and third portions (Fig. 19 trigger 1220) are arranged lengthwise such that when said interface of said third portion (Fig. 19 trigger 1220) is engaged by fingers of the user, the controller tracks movement of said forearm, said hand and said fingers of the user when said forearm is positioned above said elongated body (Figs. 19-21 bracket 1442) but not in contact therewith.
In regard to claim 2, Doyle discloses said proximal (Fig. 14A and 19, [0102] end of central frame 1300 where micro controls 50a meets pivot point 401) of said first portion (Figs. 19-21 central frame 1300) is movable with respect to said support ((Fig.14A end of macro controls 50b) when attached thereto ([0102] the micro controls 50a may swivel about pivot point 401). 
In regard to claim 7, Doyle discloses said first portion (Fig. 19 central frame 1300 which is part of 50a, [0129] The micro controls 50a may include an arm holder assembly 1100 and a grasper hand assembly 1200 connected by a central frame assembly 1300.) is attachable to said support frame 
(Fig.14A end of macro controls 50b). 
In regard to claim 8, Doyle discloses said first portion ((Fig. 14A and 19 central frame 1300 which is part of micro controls 50a) is capable of rolling and/or pivoting with respect to said support 
(Fig. 14A and 14C illustrate micro controls 50a is connected to the end of the macro controls 50b via a pivot point 401, [0102] the micro controls 50a may swivel about pivot point 401). 
In regard to claim 9, Doyle discloses said second portion (Fig.19 grasper frame 1230) is capable of translating and/or rolling with respect to said first portion (Fig. 18A and 19 [0133] ... the central frame assembly 1300 may include ... an upper rack beam 1320, [0137] ... the grasper hand assembly 1200 includes a grasper frame 1230. One end of the grasper frame 1230 is connected to the upper rack beam 1320 at a Wrist Bend 1801 pivot point 1240 ... by pivoting the grasper frame 1230 around a Wrist Bend 1801 axis W of the Wrist Bend 1801 pivot point 1240). 
In regard to claim 10, Doyle discloses said third portion (Fig. 19 trigger 1220) is capable of translating rolling and/or pivoting with respect to said second portion (Fig. 18A and 19 grasper frame 1230, [0138] ... user may squeeze or push the trigger 1220, causing the trigger 1220 to rotate about the Tip Grasp 1803 axis G in a counterclockwise or clockwise motion, toward or away from the user.).
In regard to claim 14, Doyle discloses a system comprising the controller (Fig. 1B control portion 50 to include micro controls 50a and macro controls 50b) of claim 1 attached to a surgical tool (Figs. 1c-1d, [0072] The micro controls 50a may control movements of instruments and/or tools in the slave portion, such as the tool or tools 4 shown in Figs. 1c-1d, within the operational environment 0). 
In regard to claim 16, Doyle discloses said surgical tool (Fig. 1a-1d tool 4) is steerable and includes an effector end ([0070] an instrument 4 on the end of the slave portion 70 of the device that may be actuated using the control portion 50 and associated hydraulic systems so that it operates in the operational environment O (FIGS.1c and 1d). For example, pulling a trigger on the grasper hand assembly 1200 may extend the instrument 4 in the direction towards the operational environment 0. Alternatively, the instrument 4 may have a number of functionalities (e.g., cutting, grasping, gouging, and piercing) that may be actuated by the trigger or other portions of the grasper hand assembly 1200). 
In regard to claim 17, Doyle discloses said effector end is a grasper, scissors, a needle, a camera, suction or a clamp ([0070] instrument 4 may have a number of functionalities (e.g., cutting, grasping, gouging, and piercing, and [0087] ... the instrument and/or tool may include graspers, scalpels, scissors, tweezers and any other component suitable for the application).

Claims 1-5, 7-10, and 14-17 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Ogawa Ryohei et al. (WO2016111134A1) hereinafter Ogawa. 
In regard to claim 1, Ogawa discloses a controller (Figs. 5,6 input device 2) for a surgical tool comprising an elongated body (Figs. 5,6 linear guide 29) having: (a) a first portion (see annotated Fig. 5) having a proximal end (Fig. 5 near reference number 26) attachable to a support (see annotated Fig. 5) and a distal end (Fig. 5 near reference number 24) connected to a second portion (see annotated Fig. 5) through a first connector (Fig. 5 joint 24) configured for enabling said second portion (see annotated Fig. 5) to move with respect to said first portion (see annotated Fig. 5); and (b) a third portion (see annotated Fig. 5)  connected to said second portion (see annotated Fig. 5)  through a second connecter (Fig. 5 joint 22) configured for enabling said third portion (see annotated Fig. 5) to move with respect to said second portion (see annotated Fig. 5), said third portion (see annotated Fig. 5)  having an interface engageable by a hand and/or fingers (Fig. 5) of a user (Fig. 5 operator O). wherein said first, second and third portions (see annotated Fig. 5)  are arranged lengthwise (Fig. 5 and 6) such that when said interface of said third portion (see annotated Fig. 5) is engaged by fingers (Fig. 5, 6)of the user (Fig. 5,6 operator O), the controller tracks movement of said forearm, said hand and said fingers of the user (“An operation input device for inputting an operation command to a medical manipulator having a first operation unit for generating an operation command for driving the distal end side operation unit in accordance with an operation command inputted by a palm or a finger, , And a second operation unit connected to the first operation unit and generating an operation command for driving the proximal-side operation unit in accordance with an operation command input by a wrist or an arm is there.”) when said forearm is positioned above (Fig. 5, 6) said elongated body (Figs. 5,6 linear guide 29) but not in contact therewith (Fig. 5,6).

    PNG
    media_image1.png
    578
    842
    media_image1.png
    Greyscale

ANNOTATED FIGURE 5

In regard to claim 2, Ogawa discloses wherein said proximal end of said first portion (see annotated Fig. 5) is movable with respect to said support (see annotated Fig. 5) when attached thereto.  
In regard to claim 3, Ogawa discloses wherein said first portion (see annotated Fig. 5) includes a first sensor (“A sensor (not shown) for detecting the angle of each of the joints…24…”) for measuring a movement of said first portion (see annotated Fig. 5) with respect to said support (see annotated Fig. 5).  
In regard to claim 4, Ogawa discloses wherein said elongated body includes a second sensor (“A sensor (not shown) for detecting the angle of each of the joints…23…”) for measuring a movement of said second portion (see annotated Fig. 5) with respect to said first portion (see annotated Fig. 5).  
In regard to claim 5, Ogawa discloses wherein said elongated body (Figs. 5,6 linear guide 29)  includes a third sensor (“A sensor (not shown) for detecting the angle of each of the joints…22…”)  for measuring a movement of said third portion (see annotated Fig. 5) with respect to said second portion (see annotated Fig. 5).  
In regard to claim 7, Ogawa discloses wherein said first portion (see annotated Fig. 5) is attachable to said support (see annotated Fig. 5) through a pivot (see annotated Fig. 5, fist portion pivots around support near reference number 26 as shown in Fig. 5).
In regard to claim 8, Ogawa discloses wherein said first portion (see annotated Fig. 5) is capable of rolling and/or pivoting (Fig. 5) with respect to said support (see annotated Fig. 5).  
In regard to claim 9, Ogawa discloses wherein said second portion (see annotated Fig. 5)  is capable of translating and/or rolling (Fig. 5) with respect to said first portion (see annotated Fig. 5).  
In regard to claim 10, Ogawa discloses wherein said third portion (see annotated Fig. 5)  is capable of translating rolling and/or pivoting (Fig. 5)  with respect to said second portion (see annotated Fig. 5).  
In regard to claim 14, Ogawa discloses a system comprising the controller of claim 1 (see above) attached to a surgical tool (Fig. 5, 6 grasping forceps 11).  
In regard to claim 15, Ogawa discloses wherein said surgical tool is an endoscope (Fig. 5, 6, insertion unit 6).  
In regard to claim 16, Ogawa discloses wherein said surgical tool is steerable (“…when the operator O moves the distal end portion 25 of the first operation portion 19 held by both hands with the force of the palm or fingers, the amount of movement thereof is detected by the sensors provided in the respective joints 22, 23, 24 And is transmitted to the control unit 4 as an electric signal. In the control section 4, an electrical operation command for operating each of the joints 12, 13, 14 of the movable section 9 is calculated so as to coincide with the angle of each joint 22, 23, 24 detected by the sensor, and each joint 12, 13, 14, respectively. As a result, the tip position of the grasping forceps 11 provided at the distal end of the movable portion 9 is electrically and precisely moved as instructed by the palm or fingers.”)and includes an effector end (Fig. 5, 6, grasping forceps 11).  
In regard to claim 17, Ogawa discloses wherein said effector (Fig. 5, 6, grasping forceps 11) end is a grasper, scissors, a needle, a camera, suction or a clamp. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ogawa in view of Kishi et al. (US Patent Application Publication No. 2012/0143353) hereinafter Kishi.
In regard to claim 11, Ogawa is silent as to whether said interface includes levers engageable by a thumb and forefinger of said user. 
However Kishi, in the same field of endeavor, teaches the interface includes levers  engageable by a thumb and a forefinger of said user [0007].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ogawa with the teachings of Kishi to have the interface include levers engagable by a thumb and forefinger of a user to gain the benefit of being “operable by a finger tip” of the surgeon [0007]. 
In regard to claim 12, Ogawa is silent as to whether the second portion is engageable by a palm of said user. 
However Kishi, in the same field of endeavor, teaches the second portion is engageable by a palm of said user ([0067] “Such a configuration allows the joint at the distal end of the slave arm 31 to have the same structure as the joint provided in the grip portion 101. This enables the operator 1 to intuitively operate the rolling joint 202 b and the translation joint 202 a of the slave arm 31. Two joints are provided in the example shown in FIG. 11B. However, when the number of joints of the slave arm 31 is increased, the number of joints provided in the grip portion 101 of the master operation input device 10 is also increased accordingly.”) 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ogawa with the teachings of Kishi to have the second portion be engageable by a palm of said user to “enable the operator to intuitively operate” during the procedure [0067]. 
In regard to claim 13, Ogawa fails to disclose whether a wireless transceiver for communication with a surgical tool is used. 
However Kishi, in the same field of endeavor, teaches a wireless transceiver (Fig. 12 wireless communication unit 14) for communicating with a surgical tool ([0069] Fig. 12 shows an example wherein the operation signal obtained by the operation unit 11 can be wirelessly communicated via a wireless communication unit 14.)

Conclusion
	Applicant’s amendment necessitated the new grounds of rejection presented in the Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN E MONAHAN whose telephone number is (571)272-7330. The examiner can normally be reached Monday - Friday, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MEGAN ELIZABETH MONAHAN/               Examiner, Art Unit 3795

/MICHAEL J CAREY/               Supervisory Patent Examiner, Art Unit 3795